Citation Nr: 1232585	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to May 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2008, January 2010, and August 2011 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Fort Harrison, Montana and Anchorage, Alaska.  As the Veteran currently resides in Alaska, the Anchorage RO currently has jurisdiction over his claims.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For two reasons, the Veteran's case must first be remanded before the Board issues a decision.  

First, the Board notes that the Veteran's original claims file has been lost.  Though a rebuilt claims file has been provided, it is missing too many documents for the Board to properly decide the Veteran's claims.  

Included among the missing documents are the Veteran's complete VA treatment records, records of his various VA compensation and pension examinations, rating decisions and Statements of the Case, and correspondence to and from the Veteran.  Indeed, none of the Veteran's claims on appeal have a Substantive Appeal in the claims file.  As VA has continued to process the Veteran's appeals and as the Veteran's claims file was lost, in the interest of equity, the Board finds that VA has waived any objection to the procedural sufficiency of the Veteran's claims and deems that each of the above listed claims is properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

Despite the efforts of the RO to rebuild the Veteran's claims file, too many pertinent documents remain outstanding.  Thus, before the Board can properly decide the Veteran's claim, the RO/AMC should attempt to obtain these outstanding documents and associate them with the Veteran's rebuilt claims file.  

Second, in his July 2012 hearing, the Veteran stated that he was treated for his PTSD at Tripler Army Medical Center in Hawaii.  Records of this treatment have not been obtained, and attempts to get these records should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with updated notice informing him of how each of his claims may be substantiated and of his and VA's respective duties for obtaining evidence.  

2.  Obtain any service treatment records and service personnel records of the Veteran's that are not already associated with his claims file.  

3.  Obtain any available copies of the Veteran's VA treatment, VA compensation and pension examinations, rating decisions, Statements of the Case, and correspondence between VA and the Veteran.  All attempts to obtain these records should be documented in the claims file.  If any documents or evidence is unavailable, then the RO/AMC should document this fact in the Veteran's claims file.

4.  With any necessary assistance from the Veteran, the RO/AMC should attempt to obtain records of the Veteran's treatment at Tripler Army Hospital in Hawaii in July 2011.  

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



